Campbell, J.
The circuit court for Isabella county having rendered a decree for taxes which is admitted to' be erroneous, and of no avail under present statutes, the only *319question presented to us is whether it should stand as a null decree, or should be formally annulled by reversal. "We think, in conformity with the practice usual in such cases, it should be reversed, and both State and respondent placed where they would have been had no proceedings been brought into court. A decree of reversal will therefore be entered, saving all rights belonging to the State prior to such proceedings unchanged, and restoring the defendant to any rights he would have had prior to such, proceedings. No costs will be awarded in either court
The other Justices concurred.